AURORA LOAN SERVICES Owner: None Depositor: Structured Asset Securities Corporation Attention: Mortgage Finance LXS 2007-9 745 7th Avenue, 7th Floor New York, NY 10019 Master Servicer: Aurora Loan Services LLC Michele Olds 10350 Park Meadows Drive Littleton, CO 80124 Trustee: LaSalle Bank, N.A. Attention: Global Securitization Trust Services Group / LXS 2007-9 135 South LaSalle Street, Suite 1625 Chicago, IL60603 Securities Admin Subject: Annual Officer's Certification Fiscal Year: 2007 Investor Code: H43 Investor Name: LXS 2007-9 I, Terry Gentry, the undersigned, a duly authorized officer of Aurora Loan Services LLC (the “Servicer”), do certify the following for the Calendar Year 2007: 1.A review of the activities of the Servicer during the period beginning on the cut-off date and ending on December 31, 2007 (the reporting period) and of its performance under the Agreement for such period has been made under my supervision. 2.To the best of my knowledge, based on such review, the Servicer has fulfilled all ofits obligations under the Agreement in all material aspects throughout such reporting period. Certified by: AURORA LOAN SERVICES LLC By /s/ Terry L. Gentry Name: Terry L. Gentry Title: Managing Director
